1

2

3

4                                  UNITED STATES DISTRICT COURT

5                                  EASTERN DISTRICT OF CALIFORNIA

6

7    UNITED STATES OF AMERICA,                          No. 2:15-cr-161-GEB
8                           Plaintiff,
9            v.                                         ORDER DISREGARDING SUBSTITUTION
                                                        OF COUNSEL REQUEST
10   ROBERT TURCHIN,
11                          Defendant.
12

13                     On    December        31,     2018,    Defendant     Robert     Turchin’s

14   counsel       filed       a    request        in   the   district     court     seeking    to

15   substitute the Defendant in propria persona in this action in

16   which    a    Notice          of    Appeal      was    filed   on   November     20,   2018.

17   Proposed Consent Order Granting Substitution of Attorney, ECF No.

18   223.         On    January         9,   2019,      Defendant’s      counsel   emailed     the

19   district court Courtroom Deputy the following: “I am inquiring

20   only as to the status of the Consent Order Granting Substitution

21   of Attorney for Robert Turchin and whether the Court has had an

22   opportunity to sign.”                   To ascertain the status of Ninth Circuit

23   appeal, the district court reviewed a filing in the Ninth Circuit

24   in which Defendant seeks court appointment of counsel based on

25   his inability to afford retained counsel.                           Mot. for Appointment

26   of Counsel, Case No. 18-10464, ECF No. 2.                              Therefore, it is

27   unclear why Defendant’s counsel is requesting in the district

28   court to substitute the Defendant in propria persona, in direct
                                                        1
1    contradiction to Defendant’s motion in the Ninth Circuit in which

2    he seeks appointment of counsel.

3                Counsel has not shown that substitution request should

4    be considered by the district court since this action has been

5    appealed.   Therefore, the request is disregarded.

6                Dated:   January 9, 2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
